In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (McGuirk, J.), dated September 1, 2004, as denied their motion for summary judgment on the issue of liability pursuant to Labor Law § 240 (1).
*665Ordered that the order is affirmed insofar as appealed from, with costs.
There are issues of fact requiring the denial of summary judgment (see CPLR 3212). Cozier, J.P., Krausman, Goldstein and Lunn, JJ., concur.